Citation Nr: 0610452	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARINGS ON APPEAL

The veteran and an acquaintance



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May to July of 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the RO.  

In April 2004, the veteran appeared at a hearing at the RO 
before the undersigned Veterans Law Judge.  

The Board remanded this case for further development of the 
record in October 2004.  

The veteran's appeal also initially included the issue of 
service connection for a cervical spine disorder.  This 
claim, however, was granted in a September 2005 rating 
decision.  





FINDING OF FACT

The currently demonstrated bipolar disorder, which clearly 
and unmistakably existed prior to service, is shown at least 
as likely as not to have increased in severity beyond natural 
progression during the veteran's period of active service.  


CONCLUSION OF LAW

The veteran's disability manifested by a bipolar disorder is 
due to disease or injury that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this recent legislation with regard 
to the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.   See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

In a recent precedent opinion, VA's Office of General Counsel 
held that, in order to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003); see also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Additionally, the General Counsel has held that the then-
extant provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) stated 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The General Counsel thus 
determined that Section 3.304(b) was invalid and should not 
be followed.  Id.  

The evidence of record dated prior to the veteran's entry 
into service reflects substantial mental health treatment.  

The veteran was hospitalized in November 1965 for a 
barbiturate overdose, but left the hospital against medical 
advice before a psychiatric evaluation could be completed.  

In January 1966, the veteran was admitted to a state hospital 
with complaints of nervousness and depression and was 
diagnosed with a depressive reaction.  

A psychological evaluation report from February 1966 
indicates that the veteran was a potential suicide risk.  She 
was hospitalized through March 1966, at which point 
improvement was noted.  

The veteran was later hospitalized in September 1967 with 
"[a]ttempted 
self[-]destruction" and a probable deep-seated neurosis.  It 
was noted that the veteran was over-sedated and found in a 
gas-filled room with asphyxia.  

Also, in March 1973, the veteran was diagnosed with 
borderline personality with depression, during a period of 
pregnancy.  She was noted to have a "[h]ectic past 
history."  

At entry into service, the March 1975 service medical history 
and examination reports contain no notations of current or 
past mental health problems.  Similarly, a June 1975 medical 
report following a mild concussion indicates an unremarkable 
medical history, with no current medications noted.  

An undated Medical Board report indicates that the veteran 
was to have been discharged by reason of a "[c]haracter and 
[b]ehavior" disorder.  This disorder was noted to have 
existed prior to service entry and to have been difficult to 
detect by the recruiting station/medical examining facility 
prior to enlistment.  

Following service, the veteran was hospitalized in July 1977 
following increased depression and irritability.  At that 
time, she was diagnosed with a depressive neurosis and a 
passive-aggressive personality.  

Subsequent treatment records showing continued psychological 
evaluations.  In April 1983, the veteran was diagnosed with 
an atypical paranoid disorder and a narcissistic personality 
disorder.  

In conjunction with a January 1990 psychiatric 
hospitalization, the veteran was assigned provisional 
diagnoses of depressive disorder and rule out bipolar 
disorder, with manic delusional ideation.  The discharge 
diagnosis was that of depressive disorder.  

The veteran underwent a VA psychiatric evaluation in November 
2001, following a referral for a bipolar disorder.  The 
examining psychiatrist noted the veteran's history of falling 
down a set of stairs and losing consciousness during service.  

An Axis I assessment of type I bipolar disorder was rendered, 
along with an Axis III assessment of status post fall (flight 
of stairs) with loss of consciousness.  

During her April 2004 hearing, the veteran testified that, 
during service, her superiors would not allow her to take her 
prescribed medication for bipolar disorder.  She noted that 
she had been diagnosed with "manic depressive" disorder 
prior to service and had been prescribed lithium.  

As a consequence, the veteran reported that she had developed 
symptoms including loss of sleep and being "up and down 
mentally," with either "a bipolar high or a manic 
depressive low."  She noted that, despite current 
medication, she still had these problems.  Also, she noted 
being discharged from service after disclosing her bipolar 
disorder while being treated for a concussion.  

Following the Board's remand, the veteran underwent a VA 
psychiatric examination in April 2005, conducted by an 
examiner who reviewed her claims file.  This examiner noted 
the history of her being prevented from taking lithium for 
manic depressive symptoms during service.  The Axis I 
diagnosis was that of manic depressive illness.  

In discussing the examination results, the examiner noted 
that the veteran was recruited into service despite having 
told the recruiter and entrance examiner that she had bipolar 
disorder.  

The examiner noted that, as soon as she started basic 
training, her medication was stopped and she became more 
depressed.  Moreover, during service, she was noted to have a 
back injury after falling down a set of stairs.  

The examiner further noted that the veteran definitely had 
pre-trauma risk factors or characteristics that not only 
rendered her vulnerable to developing post-traumatic stress 
disorder (not diagnosed) but "which should have been used as 
a reason not to enlist her, especially if she was not able to 
stay on her medication."  

Subsequent to service, she had improved "because she stayed 
on her lithium."  Nevertheless, the veteran's in-service 
"stressors exacerbated a preexisting manic depressive 
illness," and she was unable to continue with service after 
having been taken off lithium.  

In September 2005, the examiner was requested to provide an 
addendum to the examination report.  In response to the 
question of whether the veteran's manic depressive illness 
clearly and unmistakably preexisted service and was at least 
as likely as not permanently worsened or increased in 
severity beyond its natural course, the examiner responded 
"[y]es."  

As to the question of the level of baseline disability prior 
to service as contrasted with the veteran's current level of 
psychiatric disability, the examiner noted that "[t]here 
[was] no way to re-determine that her worsening condition 
[was] permanent thos [sic] it [was] persistent."  

The Board has reviewed the aforementioned evidence and finds 
that there is clear and unmistakable evidence showing that 
the veteran's current psychiatric disorder, specifically 
bipolar disorder, existed prior to service.  

In this regard, the Board notes the veteran's extensive 
psychiatric treatment prior to service, as well as the 
opinion to this effect from the VA examiner that was based on 
a claims file review.  

Moreover, the veteran has indicated that she was suffering 
from bipolar disorder at entry into service and has asserted 
not that this disorder was incurred, but rather aggravated 
during service.  

Accordingly, the central remaining question is whether this 
disability underwent a permanent worsening during service.  
The Board is aware that the medical records addressing the 
veteran's mental health situation during service are minimal.  
These records are silent as to the veteran's in-service 
medical regimen, notably her reported forced lapse in lithium 
use during service.  

However, the VA examination report and addendum reflect that 
the veteran's examiner has accepted her reported history of 
being prevented from taking lithium during service.  

The Board is aware that a medical opinion based solely on a 
veteran's recitation of his or her own history, rather than 
on specific references to his or her medical and service 
history, is not probative.  Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  

In this case, however, the examiner did review the entire 
claims file and evidently found this reported history to be 
consistent with the medical history therein.  The Board thus 
may not reject this opinion, in the absence of independent 
medical evidence contradicting the opinion.  See Flash v. 
Brown, 8 Vet. App. 332, 339 (1995).  

Moreover, this examiner has provided an opinion that it was 
at least as likely as not that the veteran's bipolar disorder 
permanently worsened beyond its natural course in service.  

The Board is aware that the examiner did not provide a clear 
response as to the question of the degree of disability prior 
to service as contrasted with the current disability.  

However, 38 C.F.R. § 3.306(a) does not require a specific 
degree of worsening for the grant of service connection based 
on in-service aggravation.  Rather, the basic requirement is 
for "an increase in disability during such service."  Id.  

Overall, there is competent evidence only supporting the 
veteran's assertions that her bipolar disorder underwent a 
permanent worsening during service.  Moreover, there is no 
competent evidence contradicting this favorable evidence.  

Accordingly, the Board finds that service connection for an 
innocently acquired psychiatric disorder, specifically the 
currently demonstrated bipolar disorder, is warranted on the 
basis of service aggravation.  



ORDER

Service connection for bipolar disorder is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


